           Case 1:19-cr-00894-KPF Document 27 Filed 08/19/20 Page 1 of 1

                                     THE LAW OFFICES OF

                      NATHANIEL Z. MARMUR, PLLC
                        500 FIFTH AVENUE, 40TH FLOOR, NEW YORK, NY 10110
                                    T: 212-257-4894   F: 646-829-9519
                                    NMARMUR@MARMURLAW.COM
                                       WWW.MARMURLAW.COM




 August 19, 2020

 VIA ECF

 The Honorable Katherine Polk Failla
                                                              MEMO ENDORSED
 United States Courthouse
 40 Foley Square, Courtroom 618
 New York, NY 10007

                Re:     United States v. Dimitriou, 1:19-cr-00894-KPF-1

 Dear Judge Failla,

         I represent Jerry Dimitriou and write to ask the Court, with the consent of the
 government, for a second one-week modification of the motion schedule to accommodate the
 parties’ active plea discussions. The new proposed deadlines would be as follows: Mr.
 Dimitriou’s motions would be due August 28; the government’s response would be due
 September 18; and Mr. Dimitriou’s reply would be due September 28.

        I thank the Court for its attention to this matter.


                                                         Respectfully submitted,

                                                         /s/ Nathaniel Z. Marmur

                                                         Nathaniel Z. Marmur


Application GRANTED. In light of the revised motion deadlines, the
conference scheduled for September 24, 2020 (see Dkt. #20), is hereby
ADJOURNED to October 2, 2020, at 11:30 a.m.



Dated: August 19, 2020                                SO ORDERED.
       New York, New York



                                                      HON. KATHERINE POLK FAILLA
                                                      UNITED STATES DISTRICT JUDGE
